Case: 5:18-cr-00031-SO Doc #: 32 Filed: 08/19/21 1 of 2. PageID #: 159




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



UNITED STATES OF AMERICA,                      )      CASE NO.: 5:18 CR 31
                                               )
        Plaintiff                              )      JUDGE SOLOMON OLIVER, JR.
                                               )
   v.                                          )
                                               )
JASON HUBBARD,                                 )
                                               )
        Defendant                              )      ORDER




          This matter was before the court on August 16, 2021, for a final revocation hearing

regarding supervised release violation, upon the recommendation of the Pretrial Services and

Probation Officer. Defendant Jason Hubbard was present and represented by Assistant Federal

Public Defender Khalida Sims. The United States was represented by Assistant United States

Attorney Colleen Egan. The Pretrial Services and Probation Office was represented by Donald

Stranathan. The court reporter was Mary Uphold. The Defendant admitted to the violations at a

previous hearing before Magistrate Judge Baughman on April 7, 2021 who issued a Report and

Recommendation to this court. The court adopts the Report and Recommendation of the Magistrate

Judge. Additionally, a Supplemental Report was filed by the Probation Officer on August 16, 2021

alleging another violation regarding Defendant’s travel without prior authorization, to which Mr.

Hubbard admitted. The court finds Defendant in violation of the terms of his supervised release for

the reasons stated on the open record.
 Case: 5:18-cr-00031-SO Doc #: 32 Filed: 08/19/21 2 of 2. PageID #: 160



         IT IS ORDERED that Defendant’s supervision is revoked and Defendant is committed

to a term of time served. Defendant shall complete the remainder of his previously imposed

supervised release term, with the same conditions as originally ordered. Defendant was advised

of his right to appeal.

         IT IS SO ORDERED.

                                                /s/SOLOMON OLIVER, JR.
                                                UNITED STATES DISTRICT JUDGE
August 19, 2021
